Case 2:20-cv-03269-SDW-LDW Document 12 Filed 03/30/20 Page 1 of 3 PageID: 315



Daniel L. Schmutter
HARTMAN & WINNICKI, P.C.
74 Passaic Street
Ridgewood, NJ 07450
(201) 967-8040
(201) 967-0590 (fax)
dschmutter@hartmanwinnicki.com
Attorneys for Plaintiffs


                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY

                                                 )
ASSOCIATION OF NEW JERSEY                        )     HON. SUSAN D. WIGENTON,
RIFLE & PISTOL CLUBS, INC., et                   )             U.S.D.J.
al.,                                             )
                      Plaintiffs,                )        HON. LEDA D. WETTRE,
                                                 )               U.S.M.J.
       v.                                        )
                                                 )
PHILIP D. MURPHY, in his official                )
capacity as Governor of New Jersey, et                 CIVIL ACTION NO. 20-cv-3269
                                                 )
al.,                                             )              CIVIL ACTION
                      Defendants.                )
                                                 )     (ELECTRONICALLY FILED)
                                                 )
                                                 )
                                                 )       [PROPOSED] ORDER
                                                 )     GRANTING PRO HAC VICE
                                                 )           ADMISSION
                                                 )
                                                 )

       This matter has been brought before the Court on an application for an Order allowing

David H. Thompson, Esq. and Peter A. Patterson, Esq., to appear and participate pro hac vice; the

Court having considered the moving papers, and this matter being considered without oral
Case 2:20-cv-03269-SDW-LDW Document 12 Filed 03/30/20 Page 2 of 3 PageID: 316



argument pursuant to L. Civ. R. 78.1(b), and all counsel having consented to the admission pro

hac vice; and for good cause shown;

                      30th day of March, 2020 ORDERED as follows:
       IT IS on this _____

       1.      The application to appear pro hac vice is granted;

       2.      The abovementioned attorneys are permitted to appear pro hac vice in the above-

captioned matter pursuant to L. Civ. R. 101.1(c);

       3.      All pleadings, briefs, and other papers filed with the Court shall be signed by an

attorney duly admitted to the Bar of this Court who shall be held responsible for said papers and

for the conduct of the case and who will be held responsible for the conduct of the attorney

admitted hereby;

       4.      The abovementioned attorneys shall each pay the annual fee to the New Jersey

Lawyers’ Fund for Client Protection in accordance with L. Civ. R. 101.1(c)(2) and New Jersey

Court Rule 1:28-2 within twenty (20) days from the date of the entry of this Order;

       5.      The abovementioned attorneys shall each make payment of $150.00 to the Clerk of

the United States District Court in accordance with L. Civ. R. 101.1(c)(3), within twenty (20) days

from the date of the entry of this Order;

       6.      The abovementioned attorneys shall be bound by the Rules of the United States

District Court for the District of New Jersey, including, but not limited to the provisions of L. Civ.

R. 103.1, Judicial Ethics and Professional Responsibility, and L. Civ. R. 104.1, Discipline of

Attorneys;
Case 2:20-cv-03269-SDW-LDW Document 12 Filed 03/30/20 Page 3 of 3 PageID: 317



        7.      The abovementioned attorneys shall be deemed to have agreed to take no fee in any

tort case in excess of the New Jersey State Court Contingency Fee Rule, Rule 1:21-7, as amended;

        8.      The abovementioned attorneys may each file a request, the form for which is

available at the Court’s website, with the Clerk of the Court for pro hac vice counsel to receive

electronic notifications in this matter.

                                                    _______________________________
                                                    HON. LEDA D. WETTRE, U.S.M.J.
